DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2012/0114305 to Holden (“Holden”) in view of US PG Pub 2003/0229893 to Sgaraglino (“Sgaraglino”).
Regarding claim 2, “An apparatus comprising: at least one memory; instructions in the apparatus; processor circuitry to execute the instructions to at least: …” reads on the method/apparatus for providing alternate content to consumers of digital media during trick modes of operation (¶0011) disclosed by Holden and represented in Fig. 1.  Holden further discloses (¶0053) that the system comprises multiple nodes which are implemented with processors and computer readable memory storing computer executed instructions.
As to “in response to a communication associated with first media to be presented by a first media presentation device, select second media from a database based on a characteristic of the first media, the communication from at least one of the first media presentation device, a media detection server, or a source device that is to provide the first media to the first media presentation device” Holden discloses (¶0061) that the user of the STB device requests a particular programming/original content where (¶0041, ¶0061, ¶0064, ¶0082) the system provides original content with commercial data to be displayed by the STB; (¶0062, ¶0063) the system determines whether the trick play command (communication) is entered while the associated original content is being displayed as represented in Fig. 4A and 4B; (¶0066, ¶0067) in response to detecting trick play command, an alternate content is displayed as represented in Fig. 3.
Holden meets all the limitations of the claim except “determine at least one of an identity of a second media presentation device that is to display the second media or an address at which the second media is accessible by the second media presentation device; and deliver, via a network interface, the second media to at least one of the second media presentation device or the address.”  However, Sgaraglino discloses (¶0030, ¶0038, ¶0043-¶0045, ¶0050, ¶0069) that upon receiving user input on the television interface while displaying advertisement, the system transmits follow up material to user address associated with another device/cellular phone as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Holden’s system by determining an identify of a second media presentation device to display second media as taught by Sgaraglino in order to continue delivery of user’s current activity on the television without any interruption (¶0033).

Regarding claim 3, “The apparatus of claim 2, wherein the communication is a first communication, the first communication is to indicate that the source device that provides the first media to the first media presentation device has received a command associated with presentation of the first media, and the processor circuitry is to, in response to a second communication that the first media is a first type of media, select the second media from the database” Holden discloses (¶0061) that the user of the STB device requests a particular programming/original content where (¶0041, ¶0061, ¶0064, ¶0082) the system provides original content with commercial data to be displayed by the STB; (¶0062, ¶0063) the system determines whether the trick play command (communication) is entered while the associated original content is being displayed as represented in Fig. 4A and 4B; (¶0066, ¶0067) in response to detecting trick play command, an alternate content is displayed as represented in Fig. 3.

Regarding claim 4, “The apparatus of claim 2, wherein the communication includes the identity of the second media presentation device” Sgaraglino discloses (¶0038, ¶0049, ¶0050) that the preferred delivery address to transmit follow up material includes an identification to identify another device.

Regarding claim 5, “The apparatus of claim 4, wherein the identity of the second media presentation device is stored in a storage device, and the identity of the second media presentation device includes at least one of a device name, a device address, or an application identification number” Sgaraglino discloses (¶0028, ¶0032) that the user’s address data to transmit follow up material is stored in the database as represented in Fig. 1 (element 103); (¶0044) the follow up material is sent to the user address which includes the cellular phone number.

Regarding claim 6, “The apparatus of claim 2, wherein the first media is a first advertisement from an advertiser, and the second media includes a second advertisement from the advertiser” Holden discloses (¶0064) that the commercial is being delivered with the original content and (¶0066) when the trick play is detected, alternate content, which is an advertisement, is displayed where (¶0041) ads are provided by the advertiser as represented in Fig. 4a.

Regarding claim 7, “The apparatus of claim 2, wherein the second media includes interactive media” Holden discloses (¶0045) that when the user selects trick play command, the user is provided with alternate content that includes an instruction to visit a website and input a certain code to receive a coupon or an interactive television experience; (¶0069, ¶0070) during the trick play operation, the various trickplay commands on the user's remote control may be reassigned to allow interaction with the alternate content

Regarding claim 8, “The apparatus of claim 2, wherein the second media includes a link to a website of an advertiser” Holden discloses (¶0045) that when the user selects trick play command, the user is provided with alternate content that includes an instruction to visit a website.

Regarding claim 9, see rejection similar to claim 2.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 11, see rejection similar to claim 4.

Regarding claim 12, see rejection similar to claim 5.

Regarding claim 13, see rejection similar to claim 6.

Regarding claim 14, see rejection similar to claim 7.

Regarding claim 15, see rejection similar to claim 8.

Regarding claim 16, see rejection similar to claim 2.

Regarding claim 17, see rejection similar to claim 3.

Regarding claim 18, see rejection similar to claim 4.

Regarding claim 19, see rejection similar to claim 5.

Regarding claim 20, see rejection similar to claim 7.

Regarding claim 21, see rejection similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8806530 to Izdepski
US 8484676 to Narsimhan
US 8359613 to Fellenstein
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425